Citation Nr: 0707983	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for the residuals 
of a fracture of the left tibia and fibula, evaluated as 
20 percent disabling from December 19, 2000 through 
January 16, 2002.

2.  Entitlement to an increased rating for the residuals 
of a fracture of the left tibia and fibula, evaluated as 
30 percent disabling from January 17, 2002 through the 
present.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1950 to October 1952.  

This appeals comes before the Board from an August 2001 
rating decision of the RO.

In February 2003, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.

In February 2004, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the Appeals Management Center 
(AMC) in Washington, D.C. raised the rating from 20 to 
30 percent for the veteran's service-connected residuals 
of a fractured left tibia and fibula.  The AMC assigned 
January 17, 2002 as the effective date of that increase.  
Thereafter, the case was returned to the Board for 
further appellate consideration.

Following the requested development, the AMC also granted 
service connection for a scar resulting from the surgery 
to repair the veteran's service-connected residuals of a 
fractured left tibia and fibula.  The AMC assigned a 
separate 10 percent rating for that scar, effective 
December 19, 2000.  The veteran was notified of that 
decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate an appeal.  Therefore, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  Accordingly, the Board has no 
jurisdiction over any question regarding the rating for 
the veteran's service-connected surgical scar, and it 
will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  

After reviewing the record, the Board finds several 
potential claims which require further attention.  During 
his February 2003 hearing, the veteran raised contentions 
to the effect that service connection was warranted for 
left ankle disability and for right foot disability.  In 
a statement, dated in January 2007, the veteran's 
representative raised contentions to the effect that 
service connection was warranted for left knee 
disability.  

Those claims have not been certified to the Board on 
appeal nor have they otherwise been developed for 
appellate purposes.  Therefore, the Board has no 
jurisdiction over those claims and they will not be 
considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101.  However, they are referred to the RO for 
appropriate action.

In February 2007, the undersigned Acting Veterans Law 
Judge granted the veteran's motion to have his case 
advanced on the Board's docket.


FINDINGS OF FACT

1.  From December 19, 2000 through January 16, 2002, the 
veteran's service-connected residuals of a fractured left 
tibia and fibula, manifested primarily by malunion of the 
tibia and fibula, have been productive of marked 
impairment. 

2.  From January 17, 2002 through the present, the 
veteran's service-connected residuals of a fractured left 
tibia and fibula have been productive of no more than 
marked impairment.  

CONCLUSIONS OF LAW

1.  For the period from December 19, 2000 through January 
16, 2002, the criteria for a 30 percent rating for the 
residuals of a fractured left tibia and fibula were met.  
38 U.S.C.A. §§ 1155,5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
Diagnostic Code 5262 (2006).

2.  For the period from January 17, 2002, through the 
present, the criteria for an evaluation in excess of 30 
percent for residuals of a fracture of the right tibia 
with secondary deformity and arthritis have not been 
meet.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.71a, Diagnostic Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of entitlement to an increased rating for 
the service connected disability.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In March 2001, May 2004, and March 2005, the RO and the 
Appeals Management Center (AMC) in Washington, D.C. 
informed the veteran that in order to establish 
entitlement to an increased rating for his service-
connected residuals of a fracture of the left tibia and 
fibula, the evidence had to show that such disability had 
gotten worse.

The RO and/or AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence not of record that was necessary to substantiate 
the veteran's claim; (2) the information and evidence 
that VA would seek to provide, such as records held by 
Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records 
and records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO and/or AMC stated that it was ultimately 
the veteran's responsibility to make sure that it 
received all of the requested records which weren't in 
possession of the Federal government.  

The RO and/or AMC told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

The foregoing notices complied with the requirements of 
38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159.  

Following such notices, the RO and/or AMC granted the 
veteran additional time to develop the record; and 
thereafter, the RO readjudicated the veteran's appeal.  
Thus, there is no prejudice to the veteran due to any 
defect in the timing of the notice.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

In evaluating this claim, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  However, notification 
with respect to effective dates has not been accomplished 
in this case.  

To the extent that the considerations in Dingess/Hartman 
are applicable to increased rating cases, the lack of 
such notification is not prejudicial in this case.  To 
the extent that an increased rating is being granted, any 
notice defect is harmless error.  To the extent that the 
increased rating claim is being denied, no effective date 
will be assigned.  Therefore, the lack of notification 
regarding effective dates is no more than harmless error 
and cannot result in any prejudice to the veteran.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim.  

Given the efforts by the RO and AMC to develop the 
record, there is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim for an increased 
rating for his service-connected residuals of a fractured 
left tibia and fibula.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  

Malunion/nonunion of the tibia and fibula is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
A 20 percent rating is warranted for malunion of the 
tibia and fibula when there is moderate knee or ankle 
disability.  A 30 percent rating is warranted for 
malunion of the tibia and fibula when there is marked 
knee or ankle disability.  A 40 percent rating is 
warranted for nonunion of the tibia and fibula, 
manifested by loose motion and requiring a brace.  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the adequacy of assigned disability 
ratings, consideration is given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance 
and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as 
well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. §§ 4.10, 4.45. 

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-
connected disability.  

In December 2000, the RO received the veteran's claim for 
an increased rating for the residuals of the fracture of 
the left tibia and fibula.  Evidence submitted in support 
of his claim includes reports of VA medical treatment 
from October 1997 to May 2004; reports from various 
private health care providers (K. D. G., M.D.; A. J. R., 
D.O.; G. T., M.D.; and D. C. V., C.R.N.P.), reflecting 
the veteran's treatment from May 2000 through July 2004; 
reports of VA orthopedic examinations performed in April 
2001 and March 2005; and the report of an examination, 
performed by T. J. S., D.P.M. on January 17, 2002. 

Based primarily on the report of the April 2001 VA 
examination, which showed mild to moderate deformity of 
the left leg, the RO raised the rating from 10 to 
20 percent for the veteran's residuals of a fractured 
left tibia and fibula.  That rating was in effect from 
December 19, 2000 through January 16, 2002.  

On January 17, 2002, the veteran was examined by T. J. 
S., D.P.M.  Dr. S. noted that the veteran had severe pain 
and marked degenerative changes in the left ankle joint 
and that he had no dorsiflexion of the left ankle.

Based primarily on the finding of marked degenerative 
changes in the left ankle joint, the RO raised the rating 
from 20 to 30 percent for the veteran's residuals of a 
fractured left tibia and fibula.  That rating became 
effective January 17, 2002.  

Despite the graduated increase in the veteran's rating, 
the residuals of the fractured left tibia and fibula have 
been generally consistent during the course of the 
appeal.  

Indeed, the evidence of record shows that the primary 
manifestations of the veteran's service-connected 
residuals of a fracture of the tibia and fibula have been 
chronic leg pain; moderate narrowing of the ankle joint 
space; 1/2 inch atrophy of the circumference of the left 
lower leg compared to the right; mild to moderate 
deformity of the of the lower third of the left lower 
extremity; limitation of motion; and increased difficulty 
with ambulation.  Taken together, such manifestations 
more nearly reflect marked impairment due to malunion of 
the tibia and fibula.  

Therefore, for the period from December 19, 2000, through 
January 16, 2002, the rating for the residuals of a 
fractured tibia and fibula is raised from 20 to 30 
percent.  To that extent, the appeal is granted.

The 30 percent rating for the residuals of a fractured 
tibia and fibula, which became effective January 17, 
2002, is confirmed and continued.  To that extent, the 
appeal is denied.

In arriving at these decisions, the Board has considered 
the possibility of a still-higher schedular evaluation 
for the veteran's residuals of a fractured left tibia and 
fibula.  However, there is no competent evidence of 
nonunion which would warrant a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Moreover, there 
is no competent evidence of functional loss due to pain 
on use, flare-ups, weakness, fatigue, or incoordination.  
Therefore a rating in excess of 30 percent for the 
residuals of a fractured left tibia and fibula is not 
warranted.

The Board notes the representative's contentions that the 
veteran has arthritis in his left knee and left ankle due 
to the residuals of his left tibia and fibula fractures.  
Therefore, the representative maintains that separate 
ratings are warranted for arthritis in the veteran's left 
knee and left ankle.  

Pursuant to 38 C.F.R. § 4.25 (2006), the veteran's 
conditions are to be rated separately unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14 (2006).  If such 
conditions do represent the same disability, and the 
veteran is rated separately for each disability, he would 
be overcompensated for the actual impairment of his 
earning capacity. Such ratings would constitute 
pyramiding of disabilities, a practice proscribed by 38 
C.F.R. § 4.14.  The critical element is that none of the 
symptomatology of either the veteran's residuals of a 
fracture of the left tibia and fibula is duplicative of 
or overlapping with the symptomatology of arthritis of 
the knee or arthritis of the ankle.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 - 62 (holding a veteran 
entitled as a matter of law to a separate rating where 
the symptomatology for one rating was not duplicative of 
or overlapping with the symptomatology of another 
rating); see also VAOPGCPREC 23-97.

Nevertheless, by its very wording, Diagnostic Code 5262 
specifically contemplates knee or ankle disability.  To 
further assign separate ratings for arthritis of the knee 
or ankle would effectively constitute pyramiding.  
Indeed, it would render superfluous the provisions of 
Diagnostic Code 5262.  Accordingly, separate ratings for 
arthritis of the left knee and/or left ankle are not 
warranted.

Finally, the Board notes that the veteran currently has a 
combined 40 percent rating for service-connected 
disabilities affecting his left leg.  In addition to the 
30 percent rating for marked impairment associated with 
malunion of the tibia and fibula, he has a separate 10 
percent rating for a scar resulting from surgery to 
repair the fracture.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).

By VA regulation, the combined rating for disabilities of 
an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2006).

The maximum schedular rating for a below-the-knee 
amputation is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5165.  Other potentially relevant diagnostic codes 
have been considered.  As noted in the introduction, the 
claim regarding the left knee has been referred to the RO 
for adjudication.  The service-connected residuals of a 
fracture of the left tibia and fibula does not involve 
the extremity above the knee.  Thus, the veteran may not 
receive a rating in excess of the combined 40 percent 
evaluation currently in effect for the residuals of the 
fractured tibia and fibula and the associated surgical 
scar.  

ORDER

From December 19, 2000 through January 16, 2002, a rating 
of 30 percent for the residuals of a fracture of the left 
tibia and fibula is granted, subject to the law and 
regulations governing the award of monetary benefits.

From January 17, 2002 through the present, a rating in 
excess of 30 percent for the residuals of a fracture of 
the left tibia and fibula is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


